Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/097,722 filed 11/13/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 11/13/2020 and 06/10/2021 were considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest an electronic apparatus comprising: a display; a communication circuit, and a processor configured to: display an image on the display, in response to receiving a request for transmitting content of the image from an external apparatus through the communication circuit, identify whether or not to perform an operation for selecting content based on a number of content views displayed on the display and included in the image, based on the identifying to perform the operation for selecting the content, receive a user input for selecting the content from the external apparatus, and transmit data of the content, which is selected from a plurality of contents in the image according to the user input, to the external apparatus through the communication circuit, and based on the identifying to not perform the operation for selecting the content, transmit data of the image displayed on the display to the external apparatus, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han (US 2015/0378665)
Verma et al. (US 2017/0230453)
Yoden (US 2019/0320219)
Yamada et al. (US 2013/0050274)
Herz (US 2018/0077442)
Herz (US 2018/0074594)
Kim et al. (US 2020/0057596)
Shin et al. (US 2016/0210016)
Hahm (US 2015/0195601)

Buchner et al. (US 2015/0195620)
Park et al. (US 2013/0254291)
Hassan (US 11,093,046)
Choi et al. (US 10,353,661)
Kim (US 10,203,856)
White et al. (US 2009/0222874)
Yamaura (US 2018/0048933)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425